Citation Nr: 1309007	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-50 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to service connection for status post cholecystectomy (claimed as gall bladder removal).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to December 1994 and from August 2007 to November 2008 with additional service in the reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's December VA Form 9, substantive appeal, he requested a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

As noted above, in his December 2009 VA Form 9, substantive appeal, the Veteran requested a hearing before the Board at his local RO.  A Board videoconference hearing was scheduled for March 2013.  However, in a March 2013 letter, his representative informed the Board that the Veteran had relocated to Indiana and had requested that the hearing be scheduled there.  As there is indication that the Veteran still desires a Board hearing, this matter must be remanded to provide such a hearing.  See 38 C.F.R. § 20.700 (A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person); see also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran to be rescheduled for a hearing before the Board at the RO in Indiana.  His claims should then be processed in accordance with established appellate practices.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



